        Case 3:20-mj-04384-KSC Document 1 Filed 10/07/20 PageID.1 Page 1 of 6




 1
                          UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                      Case No.:   20-mj-4384
 5                                Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
 6
            v.
 7                                                   21 U.S.C. §§ 846, 841(a)(1)
                                                     Conspiracy to Manufacture Marijuana
 8    JOSE MANUEL ROMERO TORRES,
 9                              Defendant.
10
11
12 The undersigned complainant being duly sworn states:
13
                                           COUNT 1
14
        21 U.S.C. §§ 846, 841(a)(1) Conspiracy to Manufacture Marijuana (Felony)
15
16         Beginning on a date unknown and continuing up to at least October 3, 2020,
17
     within the Southern District of California and elsewhere, defendant JOSE MANUEL
18
     ROMERO TORRES did knowingly and intentionally conspire, and agree with
19
20 others known and unknown, to commit the following offense against the United
21
     States, that is to manufacture a controlled substance, to wit, 3,000 or more marijuana
22
     plants, a Schedule I Controlled Substance, in violation of Title 21, United States
23
24 Code, Section 841(a)(1);
25
           In furtherance of the conspiracy and in order to effect the object thereof, the
26
     following overt act was committed within the Southern District of California:
27
28
        Case 3:20-mj-04384-KSC Document 1 Filed 10/07/20 PageID.2 Page 2 of 6




           a. On or about October 3, 2020, in San Diego, defendant JOSE MANUEL
 1
 2            ROMERO TORRES applied for entry into the United States with thirteen
 3
              containers of Mexican pesticides, that is, four bottles of “Metrifos 600,”
 4
 5            four bottles of “Rayo 50 EC,” four bottles of “Kanemite,” and one bottle

 6            of “Surfing-Ad,” intending that they be used in the manufacture of
 7
              marijuana.
 8
 9 All in violation of Title 21, United States Code, Section 846.
10
           The complainant states that this complaint is based on the attached Statement
11
12 of Facts incorporated herein by reference.
13
14
                                                 ___________________________
15                                               Michael Lesley, Special Agent
16                                               Homeland Security Investigations
17
18         Sworn and attested to under oath by telephone, in accordance with Federal
19
     Rule of Criminal Procedure 4.1 on October 7, 2020.
20
21
22                                               ___________________________
23                                               HON. KAREN S. CRAWFORD
                                                 U.S. MAGISTRATE JUDGE
24
25
26
27
28
                                             2
        Case 3:20-mj-04384-KSC Document 1 Filed 10/07/20 PageID.3 Page 3 of 6




1
     United States of America
            v.
2    Jose Manuel ROMERO Torres
3
                             PROBABLE CAUSE STATEMENT
4

5          I, Special Agent Michael Lesley, declare under penalty of perjury, the
6
     following is true and correct:
7

8
           At approximately 9:12 p.m. on October 3, 2020, Jose Manuel ROMERO

9    Torres entered the United States at the San Ysidro Port of Entry as the driver and sole
10
     occupant of a 2015 Toyota Corolla bearing California license plates. The Customs
11

12   and Border Protection (CBP) Officer asked ROMERO if he had anything to declare,
13
     and ROMERO responded that he had nothing to declare. The CBP Officer then asked
14
     ROMERO if he had purchased anything in Mexico, and ROMERO responded that he
15

16   had purchased chemicals. The CBP Officer asked ROMERO to open the trunk of the
17
     vehicle, and inside the trunk the CBP Officer located bottles of pesticides. The CBP
18

19   Officer then referred the vehicle to Secondary for further inspection.
20
           In the Secondary inspection area, CBP Officers seized a total of 13 bottles of
21
     Mexican pesticides. Specifically, the CBP officers seized: four bottles of “Metrifos
22

23   600,” four bottles of “Rayo 50 EC,” four bottles of “Kanemite,” and one bottle of
24
     “Surfing-Ad.”
25

26
           After being advised of his Constitutional rights and waiving his rights in
27   writing, ROMERO stated that he began working as a trimmer on a marijuana grow in
28


                                             Page 1
        Case 3:20-mj-04384-KSC Document 1 Filed 10/07/20 PageID.4 Page 4 of 6




1
     the forest near Bakersfield, California, in August 2019. ROMERO stated that he

2    harvested marijuana from the forest near Bakersfield as recently as September of
3
     2020. ROMERO stated that he was bringing the pesticides into the United States for
4

5    an associate, and that the pesticides were intended to be used in the cultivation of
6
     marijuana. During the interview, ROMERO identified his cell phone and gave me
7

8
     consent to look through it. In looking through his cell phone, I found a text exchange

9    in Spanish from July 30, 2020, about pesticides. I also saw photographs and videos of
10
     what appear to be public land marijuana grows. ROMERO stated the marijuana
11

12   plants are planted near wild plants and trees in order to obscure detection by law
13
     enforcement from above.       ROMERO stated that these marijuana grows that he
14
     worked on consisted of approximately 3,000 marijuana plants.
15

16         According to the label, the four bottles of "Metrifos 600" contain the active
17
     ingredient methamidophos. EPA special agents advised that in the United States,
18

19   methamidophos is a cancelled pesticide, due to the fact that it is lethal if ingested,
20
     absorbed through the skin, or inhaled; highly toxic to bees; very highly toxic to
21
     birds; highly toxic to mammals; very highly toxic to freshwater invertebrates; toxic
22

23   to estuarine and marine fish and invertebrates; capable of entering surface water as
24
     runoff; and a risk to drinking water.
25

26
           According to the label, the four bottles of “Rayo 50 EC” contain the active
27   ingredient lambda-cyhalothrin. EPA special agents advised that in the United
28


                                             Page 2
        Case 3:20-mj-04384-KSC Document 1 Filed 10/07/20 PageID.5 Page 5 of 6




1
     States, lambda-cyhalothrin is a restricted use pesticide for most emulsifiable

2    concentrations including 9.48% and 4.94%. The Rayo 50 EC ROMERO had in his
3
     possession had a lambda-cyhalothrin concentration of 5.3%, which is similar to
4

5    these restricted use products. EPA special agents advised that in the United States,
6
     lambda-cyhalothrin is a restricted-use pesticide because it is lethal if ingested,
7

8
     toxic if absorbed through the skin, or inhaled, and very toxic to aquatic life with

9    long lasting effects. In the United States, federal regulations limit the sale and use
10
     of restricted-use pesticides to applicators certified by a program approved by the
11

12   EPA, who have received training in mitigating the dangers of such pesticides, and
13
     persons under their direct supervision. A search of the database of certified
14
     pesticide applicators in California revealed that ROMERO holds no such
15

16   certification.
17
            According to the label, "Kanemite" contains the active ingredient
18

19   acequinocyl. EPA special agents advised that in the United States acequinocyl is a
20
     pesticide but not a restricted use pesticide.
21
            According to the label, “Surfing-Ad” contains the active ingredient
22

23   nonylphenol. EPA special agents advised that nonylphenol is a regulated chemical
24
     substance under the Toxic Substances Control Act (TSCA) because nonylphenol is
25

26
     persistent in the aquatic environment, moderately bioaccumulative, extremely toxic
27   to aquatic organisms, and has been shown to exhibit estrogenic properties in in-
28


                                               Page 3
        Case 3:20-mj-04384-KSC Document 1 Filed 10/07/20 PageID.6 Page 6 of 6




1
     vitro and in-vivo assays. Imports of chemical substances, mixtures, or articles that

2    contain a chemical substance or mixture, must comply with TSCA in order to enter
3
     the United States by having the importer file a positive or negative TSCA
4

5    certification, 15 U.S.C. § 2612 and 19 C.F.R §12.118 through §12.127. ROMERO
6
     did not sign and file a TSCA certification in any entry documentation with CBP.
7

8
           Federal law prohibits the distribution and sale of canceled or unregistered

9    pesticides. 7 U.S.C. §136j(a)(1)(A). Only pesticides registered with the EPA may
10
     be imported or sold in the United States.       7 U.S.C. §136o(c). All pesticides
11

12   intended for use in the United States must bear their EPA registration number on
13
     their labels, preceded by the phrase “EPA Registration No.” or “EPA Reg. No.” 40
14
     C.F.R. §156.10(e). In addition, all required information on a label must appear in
15

16   the English language. 40 C.F.R. §156.10(a)(3). The containers of pesticide found
17
     with ROMERO were labeled only in Spanish and bore no EPA registration
18

19   numbers.
20
           The lawful importation of pesticides into the United States requires a Notice
21
     of Arrival to be provided to U.S. Customs, pursuant to 19 C.F.R. §12.112.
22

23   ROMERO provided no such Notice of Arrival for the pesticides in this case.
24
           On October 4, 2020, agents gave ROMERO a Notice to Appear, requiring
25

26
     him to appear in San Diego before the duty magistrate at 2:00 p.m. on October 15,
27   2020, to answer to these charges.
28


                                            Page 4
